Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner's statement of reasons for allowance:

With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “a drain contact diffused region positioned on the extended drain and having a plurality of lateral projections extending toward the channel region, the drain contact diffused region having a higher doping concentration than the extended drain, and the lateral projections interleaving with the field oxide structures.” in the combination required by the claim.
Claims 2-17 are allowed by virtue of their dependency on the independent claim 1.

With regards to claim 18, none of the prior art teaches or suggests, alone or in combination, “each field oxide element laterally surrounded by the extended drain and touching a heavily doped drain contact diffused region that is within the extended drain, touches the first drift region and is directly connected to a plurality of drain contacts;”
Claims 19-20 are allowed by virtue of their dependency on the independent claim 18.


With regards to claim 21, none of the prior art teaches or suggests, alone or in combination, “the first linear array of active gap regions and the first linear array of field oxide regions are offset from the second linear array of active gap regions and the second linear array of field oxide regions such that each field oxide element is located between a corresponding one of the active gap regions and a corresponding one of the field gap drift regions.” in the combination required by the claim.
Claims 22-24 are allowed by virtue of their dependency on the independent claims.

With regards to claim 25, none of the prior art teaches or suggests, alone or in combination, “first, second and third field oxide elements within the drain region, each field oxide element laterally surrounded by and separated from others of the field oxide elements by the drain region and abutting a same heavily doped drain contact diffused region located within the drain region and directly connected to first, second and third contacts.” in the combination required by the claim.
Claims 26-28 are allowed by virtue of their dependency on the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891